                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA

       Plaintiff,
v.                                               CASE NO: 6:19-cr-28-Orl-40TBS

ADDIEL LOPEZ ALMEIDA

       Defendant.


                                          ORDER

       Pending before the Court is Defendant Addiel Lopez Almeida’s Motion to File

Under Seal (Doc. 16). At his initial appearance Defendant testified that he was suffering

from mental or emotional problems that affected his ability to think clearly. Based upon

this testimony, and with the concurrence of Defendant’s lawyer and the lawyer for the

government, the Court referred Defendant for a mental competency evaluation. Before

Defendant was transferred to the custody of the Attorney General defense counsel

motioned the Court for a local competency evaluation to be paid for by the Federal

Defender (Doc. 14). The motion was granted (Doc. 15), and Defendant was seen by Dr.

Jeffrey A. Danziger, Ph.D. Now, Defendant is asking the Court to seal Dr. Danziger’s

report (Doc. 16). The government does not oppose the motion (Id., at 1). The Court has

read Dr. Danziger’s report and finds that it contains personal, confidential information in

which Defendant has a privacy interest which outweighs the public’s right of access to

court proceedings. Accordingly, the motion is GRANTED. The Clerk shall maintain Dr.

Danziger’s psychological evaluation of Defendant UNDER SEAL until the Court orders

that it be unsealed.
      DONE and ORDERED in Orlando, Florida on April 25, 2019.




Copies furnished to:

      Counsel of Record
      Addiel Lopez Almeida




                                      -2-
